DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al.
	As pre claim 1, Nishiyama et al. disclose a fogging suppression apparatus that suppresses fogging of a window of vehicle, comprising: an acquisition unit that acquires an external temperature of the vehicle (outside temperature sensor 490); a heater that heats the window (electric heated windshield 11; rear defogger 12), the heater differing from an air conditioning apparatus 400 including a blower (associated with blower motor 440) provided in the vehicle; and a control unit 200 that controls the heater so as to heat the window when the external temperature of the vehicle is lower than or equal to a predetermined temperature (para. 0015) and there is a request for activation of the air conditioning apparatus (defogging is performed in conjunction with call for pre-air conditioning (para. 0015, lines 8-12; etc.). Nishiyama et al. further disclose wherein the control unit heats the window for a first period using the heater and then stops the heating of the window (para. 0102, lines 10-16),  for a second period (after step ST18, the system returns to start where cycle is repeated such that the heaters may be restarted after a period of having been stopped). Nishiyama et al. further disclose wherein after heating the window for the first period (para. 0102) using the heater and the control unit stops the heating of the window (para. 0102, lines 10-16) for the second period, it then heats the window for a third period (after step ST18, the system returns to start where cycle is repeated such that the heaters may be restarted after a period of having been stopped). Nishiyama et al. do not explicitly teach that the third period is shorter than the first period. It is noted, however, that the length of time that the heaters are operated during the first and third periods can be based on the sensed temperature of the window (para. 0102, lines 18-22). In practice, based on that sensed temperature, the length of the third period may be shorter than, equal to, or greater than that of the first period.  Further, since the window has already been heated during the first period, it is most likely already going to be warmer when the third periods starts, meaning the time to heat during the third period is likely going to be shorter.  In any event, the length of time of the third period relative to the first period is considered simple matter of obvious to try involving the finite number of alternatives (either it is shorter than, equal to, or greater than the first period). One of ordinary skill in the art at the effective filing date of the application obvious matter would have found it obvious to try these different alternatives to determine the most efficient result in defogging the window, and further would most likely operate the third period shorter than the first period since, as already mentioned above, the window has already been heated during the first period, it is most likely already going to be warmer when the third periods starts, meaning the time to heat during the third period is likely going to be shorter. Nishiyama et al. also do not explicitly teach wherein the third period can be changed based on the external temperature, and the control unit sets the third period longer for a lower external temperature. Regarding the heater operating period, Nishiyama et al. do teach, as an alternative to a predetermined time, stopping the heating when the temperature of the window glass reaches a preset value (para. 0102, lines 10-22). One of ordinary art would clearly understand that the colder the outside temperature, the longer it would take for the window glass to reach the preset value. Accordingly, one of ordinary skill in the art at the effective filing date of the application could easily have conceived, as a simple control expedient, wherein the predetermined time is also adjusted according to the outside temperature for the same purpose of achieving a desired level of defogging under differing ambient conditions.
	As per claim 3, while Nishiyama et al. do not explicitly teach wherein the first period can be changed based on the external temperature, and the control unit sets the first period longer for a lower external temperature. Again, Nishiyama et al. do teach, as an alternative to a predetermined time, stopping the heating when the temperature of the window glass reaches a preset value (para. 0102, lines 10-22). One of ordinary art would clearly understand that the colder the outside temperature, the longer it would take for the window glass to reach the preset value. Accordingly, one of ordinary skill in the art at the effective filing date of the application could easily have conceived, as a simple control expedient, wherein the predetermined time is also adjusted according to the outside temperature for the same purpose of achieving a desired level of defogging under differing ambient conditions.
	As per claim 4, Nishiyama do not teach wherein the second period can be changed based on the external temperature, and the control unit sets the second period shorter for a lower external temperature. However, under the scheme of Nishiyama et al. the length of the off time is based on how long after the heating devices are stopped at step ST18 before they are restarted again at step ST13 as the system recycles through the control algorithm at Figs. 5 and 6.  One of ordinary skill in the art at the effective filing date of the application would easily understand that the colder the outside air, the sooner the third completion condition at ST12 is no longer being satisfied, and thus the shorter the off time of the heaters before being restarted.  Accordingly, one of ordinary skill in the art at the effective filing date of the application could easily have conceived, as a simple control expedient, wherein the predetermined off-time is also set according to the outside temperature for the same purpose of achieving a desired level of defogging under differing ambient conditions.
	As per claim 7, Nishiyama et al. disclose wherein the heater includes a heater that generates heat using electric energy (heaters 11 and 12 use electric energy (para. 0015, lines 10-11; para. 0071, lines 7-8; etc.).
	As per claim 10, Nishiyama et al. disclose a method of controlling a fogging suppression apparatus that suppresses fogging of a window of a vehicle, wherein the fogging suppression apparatus includes: an acquisition unit that acquires an external temperature of the vehicle (outside temperature sensor 490); and a heater that heats the window (electric heated windshield  11; rear defogger 12), the heater differing from an air conditioning apparatus 400 including a blower (associated with blower motor 440) provided in the vehicle, and the control method comprises controlling the heater so as to heat the window when the external temperature of the vehicle is lower than or equal to a predetermined temperature (para. 0015)  and there is a request for activation of the air conditioning apparatus (para. 0015, lines 8-12; etc.). Nishiyama et al. further disclose wherein the control unit heats the window for a first period using the heater and then stops the heating of the window (para. 0102, lines 10-16),  for a second period (after step ST18, the system returns to start where cycle is repeated such that the heaters may be restarted after a period of having been stopped). Nishiyama et al. further disclose wherein after heating the window for the first period (para. 0102) using the heater and the control unit stops the heating of the window (para. 0102, lines 10-16) for the second period, it then heats the window for a third period (after step ST18, the system returns to start where cycle is repeated such that the heaters may be restarted after a period of having been stopped). Nishiyama et al. do not explicitly teach that the third period is shorter than the first period. It is noted, however, that the length of time that the heaters are operated during the first and third periods can be based on the sensed temperature of the window (para. 0102, lines 18-22). In practice, based on that sensed temperature, the length of the third period may be shorter than, equal to, or greater than that of the first period.  Further, since the window has already been heated during the first period, it is most likely already going to be warmer when the third periods starts, meaning the time to heat during the third period is likely going to be shorter.  In any event, the length of time of the third period relative to the first period is considered simple matter of obvious to try involving the finite number of alternatives (either it is shorter than, equal to, or greater than the first period). One of ordinary skill in the art at the effective filing date of the application obvious matter would have found it obvious to try these different alternatives to determine the most efficient result in defogging the window, and further would most likely operate the third period shorter than the first period since, as already mentioned above, the window has already been heated during the first period, it is most likely already going to be warmer when the third periods starts, meaning the time to heat during the third period is likely going to be shorter. Nishiyama et al. also do not explicitly teach wherein the third period can be changed based on the external temperature, and the control unit sets the third period longer for a lower external temperature. Again, regarding the heater operating period, Nishiyama et al. do teach, as an alternative to a predetermined time, stopping the heating when the temperature of the window glass reaches a preset value (para. 0102, lines 10-22). One of ordinary art would clearly understand that the colder the outside temperature, the longer it would take for the window glass to reach the preset value. Accordingly, one of ordinary skill in the art at the effective filing date of the application could easily have conceived, as a simple control expedient, wherein the predetermined time is also adjusted according to the outside temperature for the same purpose of achieving a desired level of defogging under differing ambient conditions.

Response to Arguments
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive.  
Applicant has incorporated the subject matter original claims 2, 5, and 6 into independent claims 1 and 10, arguing that Nishiyama et al. does not disclose the claimed invention. However, the rejections do not purport that Nishiyama et al. discloses the claimed invention. Rather, as set forth above, the rejections state that one of ordinary skill in the art at the effective filing date of the invention could have easily arrived at the claimed invention in view of the teachings of Nishiyama et al. for the reasons of obviousness fully described in the rejections. Applicant’s arguments fail to address any of these issues of obviousness set forth in the rejections. Accordingly, those rejections are maintained as set forth above.
Applicant’s amendments to claim 1 overcome the previous interpretations under 35 U.S.C. 112(f), since the recitation of a processor lends structure to the limitations “acquisition unit” and “control unit.”
Applicant’s amendment to claim 7 overcomes the previously applied rejection under 35 U.S.C. 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763